DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 7/1/2022.  Claims 39-66 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 39, 46, 53, and 60, the limitation, "the multi-band field indicates whether the neighbor AP is co-located with a 6GHz AP in a multiple-band device", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Regarding claims 39, 46, 53, and 60, the limitation, "wherein the reporting AP is not a 6GHz AP", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claim 46, the limitation, "determining, by the STA, whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Regarding claim 53, the limitation, "determine whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Regarding claims 40, 41, 61, and 62, the limitation, "a value of the multi-band field indicates the neighbor AP is co-located with a 6GHz AP in a multiple-band device", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Regarding claims 47, 48, 54, and 55, the limitation, "determining the neighbor AP is co-located with a 6GHz AP in a multiple-band device based on a value of the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.

Claims 42-45, 49-52, 56-59, and 63-66 are also rejected by virtue of their dependency on claims 39, 46, 53, and 60.
Potentially Allowable Subject Matter
Claims 39-66 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112.  It is noted that the limitations that make the claims potentially allowable are also limitations which do not appear to be supported by Applicant’s specification and removal or amendment of those limitations could result in a prior art rejection, possibly using the same references as previously cited.

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 39, 46, 53, and 60, the best prior art found during the prosecution of the present application, Chu et al. (U.S. Patent Application Publication No. 2020/0037325 A1), Gidvani et al. (U.S. Patent Application Publication No. 2019/0268892 A1), and “CR for 6GHZ-Discovery” by Laurent Cariou and IEEE P802.11 Wireless LANs, fails to disclose, teach, or suggest the limitations of the multi-band field indicates whether the neighbor AP is co-located with a 6GHz AP in a multiple-band device in combination with and in the context of all of the other limitations in claims 39, 46, 53, and 60.
Claims 40-45, 47-52, 54-50, and 61-66 are also potentially allowable by virtue of their dependency on claims 39, 46, 53, and 60.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
On pages 8 and 9 in the Remarks, Applicant argues that original claim 6 and paragraphs 0068 and 0095 in the original specification, as published, provide support for the limitation, "the multi-band field indicates whether the neighbor AP is co-located with a 6GHz AP in a multiple-band device" in claims 39, 46, 53, and 60.
Paragraph 0095 provides support for the multi-band field indicating whether the neighbor AP is located in a multiple-band device, where the multiple-band comprises the 6GHz band.  Paragraph 0095 does not provide support for the multi-band field indicating whether the neighbor AP is co-located with a 6GHz AP in the multiple-band device.  Paragraph 0068 provides support for a 6GHz AP, but does not provide support for the multi-band field indicating whether the neighbor AP is co-located with the 6GHz AP.  Original claim 6 provides support for the multi-band field facilitating an apparatus which receives a first frame to discover a 6GHz AP, but does not provide support for the multi-band field indicating whether the neighbor AP is co-located with the 6GHz AP.
On pages 9 and 10 in the Remarks, Applicant argues that paragraph 0097 in the original specification, as published, provides support for the limitations, "determining, by the STA, whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field" and "determine whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field" in claims 46 and 53, respectively.
Paragraph 0097 provides support for a STA receiving a neighbor report frame sent by an AP, but does not disclose determining anything based on a multi-band field.
On pages 10 and 11 in the Remarks, Applicant argues that paragraph 0096 in the original specification, as published, provides support for the limitations, "a value of the multi-band field indicates the neighbor AP is co-located with a 6GHz AP in a multiple-band device" in claims 40, 41, 61, and 62 and "determining the neighbor AP is co-located with a 6GHz AP in a multiple-band device based on a value of the multi-band field" in claims 47, 48, 54, and 55.
Paragraph 0096, including the table, provides support for a value of the multi-band field indicating whether the neighbor AP is located in a multiple-band device, but does not provide support for the value of the multi-band field indicating whether the neighbor AP is co-located with a 6GHz AP in the multiple-band device.
Applicant failed to address the 112(a) rejection regarding the limitation, "wherein the reporting AP is not a 6GHz AP," in claims 39, 46, 53, and 60.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642